Citation Nr: 0924876	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-38 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than March 30, 2005, 
for a grant of service connection for residuals of prostate 
cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 
1970, from September 1973 to September 1977, from August 1980 
to April 1984, and from September 1983 to April 1984.  Such 
service included duty within the boundaries of Vietnam from 
April 1969 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho, granting entitlement to service 
connection for residuals of prostate cancer, effective from 
March 30, 2005, the date of the VA's receipt of the veteran's 
claim.  

Pursuant to his request, the Veteran was afforded an RO 
hearing in February 2007.  A transcript of that proceeding is 
on file.  Notice is taken that the Veteran in his substantive 
appeal requested that he be afforded a Board hearing, sitting 
at the RO, but he subsequently indicated in December 2006 
correspondence that he had mistakenly requested a Board 
hearing, but desired a hearing before RO personnel.  No other 
request for a hearing remains pending.  

The appellant advances a request for equitable relief and he 
has been previously advised that only the VA Secretary of 
Veterans Affairs has the authority to grant equitable relief 
and such is wholly within the Secretary's discretion.  See 38 
U.S.C.A. § 503 (West 2002); 38 C.F.R. § 2.7 (2008).  
Therefore, the appellant may wish to petition the Secretary 
for relief under 38 U.S.C.A. § 503(a).  


FINDING OF FACT

The Veteran last separated from service in April 1984; his 
original and only claim for entitlement to service connection 
for residuals of prostate cancer was initially received by VA 
on March 30, 2005; no document received prior to this latter 
date may be construed as a formal or informal claim for 
service connection for residuals of prostate cancer.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than March 30, 2005, for service connection for residuals of 
prostate cancer have not been met.  38 U.S.C.A. §§ 5100, 
5101, 5102, 5103, 5103A, 5107, 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The claim for an earlier effective date for a grant of 
service connection is a downstream issue from that of service 
connection (for which a VCAA letter was duly sent to the 
Veteran in April 2005, and another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the Court has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
In Goodwin v. Peake, 22 Vet. App. 128, the Court noted with 
specificity as to a claim for an earlier effective date that 
"where a claim has been substantiated after the enactment of 
the VCAA, [the veteran] bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements."   

The record likewise indicates that the RO provided to the 
Veteran VCAA letters specifically relating to his claim for 
an earlier effective date in March and May 2006, thereby 
informing him of the information and evidence needed by the 
appellant to substantiate and complete his claim, notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain for the 
appellant.  By such correspondence, the appellant was advised 
of the holding in Dingess-Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice as to the claim for 
service connection was provided to the appellant prior to the 
RO's initial decision in October 2005, but full VCAA notice, 
specifically that pertaining to the Court's holding in 
Dingess/Hartman, was not, in contravention of Pelegrini.  

The Board takes notice of the fact that the record in this 
instance demonstrates that full VCAA notice was effectuated 
prior to the issuance of the supplemental statement of the 
case by the RO in March 2007.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of a supplemental 
statement of the case to cure timing of a notification 
defect).  Moreover, there is no factual or legal predicate 
for the assignment of an earlier effective date for 
entitlement of the appellant to service connection for 
residuals of prostate cancer, given that a claim therefor was 
not filed prior to March 30, 2005, and the date of receipt of 
his claim followed the date entitlement to service connection 
arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  On that 
basis, and in the absence of any allegation of prejudice by 
or on behalf of the appellant, the Board cannot conclude that 
any defect in the timing or substance of the notice provided 
affected the essential fairness of the adjudication. 

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the claims folder to the extent that such records have been 
adequately identified or are otherwise available.  No 
argument is noted to have been advanced by or on behalf of 
the appellant that the record is incomplete or that further 
actions are necessary prior to the Board's review in order to 
obtain documents necessary for adjudication of this matter.  
The issue here is entitlement to an effective date prior to 
March 30, 2005 (emphasis added), for the grant of service 
connection for residuals of prostate cancer.  Under these 
circumstances, there is no duty to obtain any VA medical 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003).  

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.  

Merits of the Claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection or 
a claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Further, the mere presence of medical evidence in the 
record does not establish an intent on the part of the 
veteran to seek service connection for the benefit in 
question.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  
While the Board must interpret the veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the veteran.  Id.

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  When determining the effective 
date of an award of compensation benefits, the Board is 
required to review all the communications in the file, after 
the last final disallowance of the claim that could be 
interpreted to be a formal or informal claim for benefits.  
See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The procedural history of the case, in pertinent part, is 
detailed below for the purpose of identifying the significant 
events involving the RO's assignment of an effective date for 
the grant of service connection for residuals of prostate 
cancer.  The Veteran does not dispute any of the dispositive 
facts in this case, either in terms of the date on which VA 
received his original claim for service connection for 
prostate cancer or the date entitlement to service connection 
therefor arose.  His primary argument on appeal is that, 
because he was unaware of the change in the law regarding a 
presumption of service incurrence for prostate cancer 
contracted by former service persons who served in Vietnam 
and were presumed to have been exposed to toxic herbicides, 
including Agent Orange, VA was obligated to advise him of his 
potential entitlement to VA compensation at or about the time 
he was diagnosed with prostate cancer in November 2003.  
While he concedes that the VA's obligation may not have been 
other than a moral responsibility, he alleges that he 
certainly would have filed a claim much earlier than March 
2005 had he been timely advised by VA of his potential 
entitlement under applicable law and regulations.  

Information on file shows that the Veteran served in Vietnam 
from April 1969 to April 1970 as an infantry fire crewman.  
Among the awards and decorations earned for his service was 
the Combat Infantryman Badge.  

The record reflects that the Veteran initially sought VA 
compensation benefits through a May 1984 application for 
unrelated disabilities and rating action relating thereto was 
undertaken in August 1984, from which no appeal was entered.  
This was followed by entry of a claim for increase for a 
service-connected spine disorder in November 1984, which was 
denied by RO action in the same month, and then entry of a 
June 1990 claim for service connection for hearing loss, 
which was adjudicated by the RO in July 1990.  The only 
additional contact by the Veteran with VA prior to March 2005 
was in March 2000, when he requested that his employer, the 
U. S. Postal Service, be provided a discharge rating and most 
current medical summary.  The requested documents were 
provided to his employer later in March 2000.  No further 
contact with RO personnel is indicated by the record until 
the RO's receipt on March 30, 2005, of the veteran's 
application for service connection for prostate cancer.  
Contrary to the argument advanced by the veteran's 
representative that the claim was received by VA on March 24, 
2005, review of the such application clearly indicates that 
the application was received by a veterans' service 
organization on March 24, 2005, but not by VA until March 30, 
2005.  

Received by VA on and after March 30, 2005, were various 
medical records compiled by VA and non-VA sources, including 
the VA's Outpatient Clinic in Twin Falls, Idaho, from 2003, 
with an abnormally elevated result being obtained on 
prostate-specific antigen (PSA) testing in July 2003 and 
biopsy proven adenocarcinoma of the prostate being 
demonstrated as of November 2003.  Treatment involving 
implantation of radioactive seeds followed, with  a 
subsequent reduction in PSA levels.  

Analysis of the evidence presented, including the RO hearing 
testimony obtained in February 2007, indicates that no claim, 
be it a formal or informal one, for service connection for 
prostate cancer or residuals thereof was filed prior to March 
30, 2005, the effective date previously assigned by the RO.  
No formal claim therefor is identified by the record prior to 
March 30, 2005, and there is otherwise no communication or 
action of the Veteran prior to the aforementioned date 
demonstrating an intent on the part of the Veteran to apply 
for service connection for disability involving prostate 
cancer.  The Board notes parenthetically that the VA 
treatment records compiled in July 2003 and subsequently are 
deemed to be of record as of the date such records are 
compiled, see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
documents are deemed to be constructively in the possession 
of VA adjudicators on the date compiled), but such records do 
not in this instance reasonably raise a claim for service 
connection for prostate cancer.  The Board concedes that 
entitlement to service connection arose prior to March 30, 
2005, and, specifically, as he had active duty in Vietnam, at 
a point in November 2003 when biopsies confirmed the 
existence of the veteran's prostate cancer.  Application of 
the governing law and regulations to the facts of this case 
dictates that the earliest effective date is the latter of 
the date of receipt of claim or the date entitlement arose, 
and under the facts of this case the latter of the two is the 
date of claim.  On that basis, an effective date earlier than 
March 30, 2005, is barred and the appeal must be denied.  

The Veteran's argument that VA was compelled legally or 
morally to advise him of the change in the law establishing a 
presumption of service connection for veterans who develop 
prostate cancer following presumed herbicide exposure in 
Vietnam is without any basis in the body of law governing 
veterans' benefits.  However, alleged ignorance of the 
applicable law cannot be used as an excuse for failure to 
file an earlier claim for service connection for prostate 
cancer.  Morris v. Derwinski, 1 Vet. App. 260 (1991), Fed. 
Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Velez v. 
West, 11 Vet. App. 148 (1998).  The Court in Morris noted 
that the Supreme Court of the United States had held that 
persons dealing with the Government are charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, regardless of actual knowledge or hardship 
resulting from innocent ignorance.  Accordingly, any alleged 
ignorance on the part of the Veteran in this case does not 
affect the outcome of his claim.  

While it is unfortunate that information regarding the 
presumption of service connection for prostate cancer for 
veterans who were exposed to herbicides while on active duty 
in Vietnam was not imparted to the Veteran either by VA 
personnel or his designated representative, assignment of an 
earlier effective date in this instance would require the 
Board to set aside a basic tenet of veteran's law that an 
application, be a formal or informal one, is required for a 
grant of entitlement to VA compensation.  38 C.F.R. 
§ 3.400(b)(2).  The system for the administration of VA 
compensation established by Congress mandates that a claim 
for the specified benefit be set forth and, under the 
circumstances of this case, such a claim was not filed until 
March 30, 2005.  To that end, the veteran's appeal for an 
earlier effective date for service connection for residuals 
of prostate cancer must be denied.


ORDER

An effective date earlier than March 30, 2005, for 
entitlement to service connection for residuals of prostate 
cancer is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


